868 F.2d 1278
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CAMERON IRON WORKS, INC., Plaintiff-Appellee,v.AXELSON, INC., Defendant-Appellant.
No. 88-1615.
United States Court of Appeals, Federal Circuit.
Feb. 16, 1989.Rehearing Denied March 15, 1989.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
MARKEY, Chief Judge.

DECISION

1
Axelson, Inc. having failed to show error in the findings or conclusions reached by the district court, the judgment entered by that court must be and is affirmed.